            Case 1:19-cv-00089-PAE Document 1 Filed 01/03/19 Page 1 of 6



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 DAVID MCGLYNN,

                                Plaintiff,                    Docket No. 19-cv-00089

        - against -                                           JURY TRIAL DEMANDED

 TOWERS INVESTORS.COM INC.,

                                Defendant.


                                         COMPLAINT

       Plaintiff David McGlynn (“McGlynn” or “Plaintiff”) by and through his undersigned

counsel, as and for his Complaint against Defendant Towers Investors.com Inc. (“Towers

Investors” or “Defendant”) hereby alleges as follows:

                                 NATURE OF THE ACTION

       1.      This is an action for copyright infringement under Section 501 of the Copyright

Act and for the removal and/or alteration of copyright management information under Section

1202(b) of the Digital Millennium Copyright Act. This action arises out of Defendant’s

unauthorized reproduction and public display of a copyrighted photograph of Jeffrey Epstein,

owned and registered by McGlynn, a New York based professional photographer. Accordingly,

McGlynn seeks monetary relief under the Copyright Act of the United States, as amended, 17

U.S.C. § 101 et seq.

                                JURISDICTION AND VENUE

       2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).
            Case 1:19-cv-00089-PAE Document 1 Filed 01/03/19 Page 2 of 6



       3.      This Court has personal jurisdiction over Defendant because Defendant with its

principal place of business in New York, in this judicial district.

       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

                                             PARTIES

       5.      McGlynn is a professional photographer in the business of licensing his

photographs to online and print media for a fee having a usual place of business at 710 W.173 St.

Apt. B, New York, NY 10032.

       6.      Upon information and belief, Towers Investors is a foreign for profit corporation

duly organized and existing under the laws of Delaware, with a place of business 405 Lexington

Ave., 26th Floor, New York, NY 10174. At all times material, hereto, Towers Investors has

owned and operated a website at the URL: http://towersinvestors.com (the “Website”).

       7.      The Website is commercial investor website, that also features a Blog which

promotes Towers Investors’ business, political activity, and point of view.

                                    STATEMENT OF FACTS

       A.      Background and Plaintiff’s Ownership of the Photograph

       8.      McGlynn photographed Jeffrey Epstein (the “Photograph”). A true and correct

copy of the Photograph is attached hereto as Exhibit A.

       9.      McGlynn licensed the Photograph to the New York Post. On February 25, 2011

the New York Post ran an article that featured the Photograph titled Billionaire Jeffrey Epstein:

I’m a sex offender, not a predator. See URL https://nypost.com/2011/02/25/billionaire-jeffrey-

epstein-im-a-sex-offender-not-a-predator/. The New York Post article featured McGlynn’s

names in the gutter credit beneath the Photograph true and correct copy of the article is attached

hereto as Exhibit B.
            Case 1:19-cv-00089-PAE Document 1 Filed 01/03/19 Page 3 of 6



       10.     McGlynn is the author of the Photograph and has at all times been the sole owner

of all right, title and interest in and to the Photograph, including the copyright thereto.

       11.     The Photograph was registered with the United States Copyright Office and was

given registration number VA 2-036-616, effective March 6, 2017. See Exhibit C.

       B.      Defendant’s Infringing Activities

       12.     In or Around 2015, Towers Investors ran an article on the Website titled

Billionaire Jeffrey Epstein: I’m a sex offender, not a predator. See URL

http://towersinvestors.com/blog/jeffery-epstien/. (the “Article”) The Article prominently featured

the Photograph. A true and correct copy of the article is attached hereto as Exhibit D.

       13.     Towers Investors did not license the Photograph from Plaintiff for its article, nor

did Towers Investors have Plaintiff’s permission or consent to publish the Photograph on its

Website.

                               CLAIM FOR RELIEF
                    (COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
                               (17 U.S.C. §§ 106, 501)

       14.     Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-13 above.

       15.     Towers Investors infringed Plaintiff’s copyright in the Photograph by reproducing

and publicly displaying the Photograph on the Website. Towers Investors is not, and has never

been, licensed or otherwise authorized to reproduce, publically display, distribute and/or use the

Photograph.

       16.     The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.
            Case 1:19-cv-00089-PAE Document 1 Filed 01/03/19 Page 4 of 6



          17.   Upon information and belief, the foregoing acts of infringement by Defendant

have been willful, intentional, and purposeful, in disregard of and indifference to Plaintiff’s

rights.

          18.   As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.

                      SECOND CLAIM FOR RELIEF
      INTEGRITY OF COPYRIGHT MANAGEMENT INFORMATION AGAINST
                             DEFENDANT
                           (17 U.S.C. § 1202)

          19.   Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-18 above.

          20.   Upon information and belief, in its article on the Website, Defendant copied the

Photograph from the New York Post which contained a gutter credit underneath the Photograph,

and placed it on its Website without the gutter credit.

          21.   Upon information and belief, Towers Investors intentionally and knowingly

removed copyright management information identifying Plaintiff as the photographer of the

Photograph.

          22.   The conduct of Towers Investors violates 17 U.S.C. § 1202(b).

          23.   Upon information and belief, Towers Investors’ falsification, removal and/or

alteration of the aforementioned copyright management information was made without the

knowledge or consent of Plaintiff.

          24.   Upon information and belief, the falsification, alteration and/or removal of said

copyright management information was made by Towers Investors intentionally, knowingly and

with the intent to induce, enable, facilitate, or conceal their infringement of Plaintiff’s copyright
            Case 1:19-cv-00089-PAE Document 1 Filed 01/03/19 Page 5 of 6



in the Photograph. Towers Investors also knew, or should have known, that such falsification,

alteration and/or removal of said copyright management information would induce, enable,

facilitate, or conceal their infringement of Plaintiff’s copyright in the Photograph.

       25.     As a result of the wrongful conduct of Towers Investors as alleged herein,

Plaintiff is entitled to recover from Towers Investors the damages, that he sustained and will

sustain, and any gains, profits and advantages obtained by Towers Investors because of their

violations of 17 U.S.C. § 1202, including attorney’s fees and costs.

       26.     Alternatively, Plaintiff may elect to recover from Towers Investors statutory

damages pursuant to 17 U.S.C. § 1203(c) (3) in a sum of at least $2,500 up to $25,000 for each

violation of 17 U.S.C. § 1202.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests judgment as follows:

       1.      That Defendant Towers Investors be adjudged to have infringed upon Plaintiff’s

               copyrights in the Photograph in violation of 17 U.S.C §§ 106 and 501;

       2.      The Defendant About be adjudged to have falsified, removed and/or altered

               copyright management information in violation of 17 U.S.C. § 1202;

       3.      Defendant and its officers, agents, servants, employees, affiliated entities, and all

               of those in active concert with them, be preliminarily and permanently enjoined

               from committing the acts alleged herein in violation of 17 U.S.C. § 501 and

               17 U.S.C. § 1202, including removal of the Photograph from its website and

               servers;
            Case 1:19-cv-00089-PAE Document 1 Filed 01/03/19 Page 6 of 6



       4.      That Plaintiff be awarded Plaintiff’s actual damages and Defendant’s profits,

               gains or advantages of any kind attributable to Defendant’s infringement of

               Plaintiff’s Photograph;

       5.      That, with regard to the Second Claim for Relief, Plaintiff be awarded either:

               a) Plaintiff’s actual damages and Defendant’s profits, gains or advantages of any

               kind attributable to Defendant’s falsification, removal and/or alteration of

               copyright management information; or b) alternatively, statutory damages of at

               least $2,500 and up to $ 25,000 for each instance of false copyright management

               information and/or removal or alteration of copyright management information

               committed by Defendant pursuant to 17 U.S.C. § 1203(c);

       6.      That Plaintiff be awarded his costs, expenses and attorneys’ fees pursuant to

               17 U.S.C. § 1203(b);

       7.      That Plaintiff be awarded pre-judgment interest; and

       8.      Such other and further relief as the Court may deem just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).


Dated: Valley Stream, New York
       October 25, 2018
                                                             LIEBOWITZ LAW FIRM, PLLC
                                                             By: /s/JosephADunne
                                                             Joseph A. Dunne, Esq.
                                                             11 Sunrise Plaza, Suite 305
                                                             Valley Stream, New York 11580
                                                             Tel: (516) 233-1660
                                                             JD@LiebowitzLawFirm.com

                                                                     Attorneys for Plaintiff
